Citation Nr: 0631480	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  97-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for residuals of a shell fragment wound to the left 
leg, involving Muscle Groups XIII and XIV.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney-At-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler



INTRODUCTION

The veteran served on active duty from April 1969 to June 
1971.

This matter came to the Board of Veterans' Appeals (Board) 
from August 1996 and December 1996 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1996, the RO granted service connection for residuals 
of a shell fragment wound to the left leg, involving Muscle 
Groups XIII and XIV, and assigned a 10 percent disability 
evaluation.  In December 1996, the RO denied entitlement to a 
TDIU.  In March 1999, the Board remanded the case to the RO 
for additional development.

In a July 2003 Board decision, the Board denied a rating 
greater than 10 percent for residuals of a shell fragment 
wound to the left leg, involving Muscle Groups XIII and XIV, 
and denied entitlement to a TDIU.  The veteran appealed the 
Board's July 2003 decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a December 2004 Order, the Court 
vacated the July 2003 decision and remanded the case to the 
Board consistent with a December 2004 Joint Motion for 
Remand.

In April 2005, the Board remanded the case to the RO for 
additional development.  A review of the record shows that 
the RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The veteran was scheduled for 
an October 2005 RO hearing, however, he failed to appear.



FINDINGS OF FACT

1.  The residuals of a shell fragment wound to the left leg 
are not productive of moderately severe injury to Muscle 
Groups XIII and XIV or limitation of motion of the left hip, 
thigh or leg.

2.  The veteran is in receipt of service connection for 
residuals of a splenectomy evaluated as 20 percent disabling; 
anemia secondary to a splenectomy, residuals of a shell 
fragment wound to the abdomen involving Muscle Group XIX, 
residuals of a shell fragment wound to the left leg involving 
Muscle Groups XIII and XIV, residuals of a shell fragment 
wound to left axilla involving Muscle Group VI, and residuals 
of a shell fragment wound to the right knee, each separately 
evaluated as 10 percent disabling; and residuals of shell 
fragment wounds to the right and left buttocks and back 
involving Muscle Group XX, all respectively rated at zero 
percent.  The veteran's combined total disability rating is 
60 percent.

3.  The veteran has a two-year high school education, and 
occupational experience in the oil field industry and farm 
work; he currently is employed as a car wash attendant.

4.  The veteran's service connected disabilities do not 
preclude substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the residuals of shell fragment wounds to the 
left leg, involving Muscle Groups XIII and XIV have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.56, 4.73, Diagnostic Codes 5252, 5253, 
5256, 5260, 5261, 5313, 5314, 7805 (2006).

2.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.25 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The veteran's appeal stems from 
rating decisions issued prior to enactment of the VCAA.  In 
March 2003, a VCAA letter was issued with regard to both 
issue in appellate status.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in April 2005 to ensure compliance with the VCAA 
assistance provisions.  The contents of the March 2003 VCAA 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, the RO 
issued another letter to the veteran in February 2005 with 
regard to his claim for a TDIU, however, the veteran did not 
respond.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  
Moreover, per the veteran's request, he was scheduled for a 
RO hearing in October 2005, however, he failed to appear.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Although the present 
appeal involves increased rating issues, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  

In March 2006, the veteran was provided with notice of the 
type of information and evidence needed to substantiate his 
increased rating claims, and of the evidence necessary to 
establish an effective date.  Subsequent to such notice, no 
further evidence was submitted by the veteran.  Thus, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In any event, since 
the Board concludes below that the preponderance of the 
evidence is against entitlement to increased ratings, any 
questions as to the appropriate effective date to be assigned 
are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The veteran has been afforded multiple VA examinations.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

I.  Factual Background

Service medical records reflect that in April 1970 while in 
the Republic of Vietnam, the veteran sustained multiple 
shrapnel wound injuries, to include a wound to the left lower 
extremity, when a booby trap exploded.  A surgical record 
revealed four 3-6 centimeter wounds along the left lower 
extremity.  Treatment consisted of debridement of the wounds 
and delayed primary closure with 3-0 Nylon sutures.  The 
veteran was discharged from a hospital in late June 1970 at 
which time it was reported that he was completely healed.  He 
was returned to unrestricted duty.  No pertinent 
abnormalities were reported on the veteran's discharge 
physical examination report.  Interim post-service medical 
records are unavailable.

VA medical examinations of scars and muscles performed in 
July 1996 revealed that the veteran was employed 7 days per 
week at a farm collecting chicken eggs.  He complained of 
pain and weakness, and denied muscle illness or conditions.  
A physical examination revealed that left lower extremity 
tissue loss was 3 percent.  Damage to nerves was described as 
superficial and muscle strength was reported as 5/5 
throughout.  There was no evidence of pain or muscle hernia.  
An examination of the left leg scars revealed:  a 1/2 by 10 
centimeter scar with 0 percent muscle loss; a 1 by 9 
centimeter scar, laterally, with 1 percent muscle loss; a 1 
1/2 by 4 1/2 centimeter scar with 1 percent muscle loss; a 1 
by 4 1/2 centimeter posterior scar with 0 percent muscle 
loss; and a 1 by 4 centimeter anterior scar with 0 percent 
muscle loss.

The July 1996 medical examination also revealed 5 percent 
tissue loss of the left upper extremity anterior axillary 
line; 1 percent tissue loss left and right buttocks, 
respectively; 5 percent abdomen tissue loss; and 2 percent 
tissue loss right lower extremity.  The examiner indicated 
that most of the scars were slightly sensitive, tender, and 
depressed.  There was no adherence, herniation, swelling, 
ulceration, or limitation of an affected part.  The diagnoses 
were:  status post multiple hand grenade shrapnel fragment 
injuries sustained with injury to Muscle Groups 9, 20, 17, 
13, 14, and 11; multiple shrapnel fragment wounds of the 
trunk and all 4 extremities secondary to hand grenade 
explosion 4/5/70.

A July 1996 hematologic disorder examination revealed that 
the veteran had received treatment for iron deficiency 
anemia.  Hospital records in 1996 reveal ongoing treatment 
for anemia.

A VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability, was received in December 1996.  The 
veteran reported that he last worked full time in January 
1994, and that he became too disabled to work in February 
1994.  He listed work experience as a rig supervisor and an 
oil field worker.  He reported a two-year high school 
education.

At a January 2001 VA medical examination of the joints, it 
was reported that the veteran indicated that his wounds made 
it more difficult as he got older, particularly with heavy 
use and prolonged standing.  It was reported that since 
service the veteran had performed manual labor in the oil 
fields.  He was semi-retired, working in a car wash.  A 
physical examination of the lower extremities revealed no 
significant tenderness in any place, and full range of motion 
of the hips and knees.  He walked with a normal gait.  The 
examiner indicated that the veteran had received what 
appeared to be appropriate disability for soft tissue damage, 
surgical intervention and scarring and now some residual with 
aching with heavy use.

In July 2002, surgery for an unrelated medical problem was 
performed at a VA facility.  A physical examination of the 
musculoskeletal system revealed 2 plus reflexes in all four 
extremities and bilateral muscle tone and strength in all 
four extremities.  A neurological examination revealed no 
abnormalities.

A VA medical examination of scars was performed in March 
2003.  It was reported that the veteran denied any current 
scar symptoms.  It was indicated that the veteran had been a 
car wash attendant for three years and that his ability to 
work was not limited.  The physical examination revealed a 25 
by 1 centimeter midline abdominal cavity scar; 5 and 7 
centimeter scars on the left lateral thigh; 4, 6, and 7 
centimeter well healed scars located on the right leg and 
behind the leg; a 4 centimeter scar on the right buttock; a 
12 centimeter scar on the lumbosacral spine; and a 12 
centimeter scar on the right arm, lateral aspect.  The 
examiner stated that the veteran's scars were not tender upon 
palpation and were without ulceration or depression, and 
there was no tissue loss, inflammation, edema or gross 
disfigurement or limitation of function.  The diagnosis was 
multiple scars, to include left leg.  The examiner opined 
that the scars did not limit the veteran's ability to work as 
a car wash attendant.

At a March 2003 VA medical examination of the joints, it was 
reported that the shrapnel wound to the left leg was in the 
thigh area laterally, and affected the vastus lateralis.  The 
veteran complained of some increasing pain that was described 
as mild, and mild loss of strength in the lower extremities.  
The physician indicated that there was no loss of muscle 
strength in the vastus lateralis and there was good range of 
motion of the knee joint.  The physician opined that the 
veteran's shrapnel injuries were all slight in nature as to 
their effect on muscle groups, and there was no loss of 
strength or decreased range of motion of joints of affected 
muscle groups.  The examiner opined that he did not feel the 
shrapnel wounds would affect the veteran's employability.  In 
stating this opinion, the examiner relied on the fact that 
the veteran worked in the oil fields for 20 years doing 
manual labor following the injuries, demonstrating that they 
did not affect employability.

A March 2003 VA medical examination of the muscles deferred 
to the medical examination of the joints for physical 
findings.  It was reported that the veteran was able to 
perform all activities of daily living, and that he was able 
to work at a car wash as an attendant over the past three 
years without missed time.  The diagnosis was shrapnel injury 
with multiple muscle group injuries.

A VA hemic disorder examination was performed in March 2003.  
It was reported that the veteran had a history of elevated 
platelet count secondary to the absence of his spleen.  The 
veteran had not had any need for antibiotics or frequent 
infections.  He denied fatigability or weakness precluded by 
light manual labor.  He had headaches three or four times a 
week.  An evaluation of the abdomen revealed a healed 
incisional scar and no organomegaly or tenderness to 
palpation.  Laboratory findings revealed hematocrit was 44.8 
and his platelet count was 558.  The diagnosis was 
thrombocytosis with status post splenectomy, secondary to 
shrapnel injury.  It was opined by the clinician that the 
veteran's splenectomy and slightly elevated platelet count 
did not render him unable to be employed.

VA outpatient treatment records dated October 2003 to 
February 2006 do not reflect any complaints related to or 
treatment for his residuals of wounds to the left leg.  
Treatment records, dated January 2004 and February 2006, 
reflect the veteran's past history, to include employment at 
a car wash.

II.  Increased disability rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The schedular criteria for muscle injuries as well as the 
provisions of 38 C.F.R. 4.55, 4.56 which relate to evaluation 
of muscle injuries were revised effective July 3, 1997.  The 
Court held in DeSousa v. Gober that the law "precludes an 
effective date earlier than the effective date of the 
liberalizing . . . regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, 
the Board has the duty to adjudicate the veteran's claims 
under the old regulation for any period prior to the 
effective date of the new diagnostic codes, as well as under 
the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  Inasmuch as the veteran has been 
provided with both the old and the revised regulations, and 
the RO has rated the disability under both regulations, the 
Board may proceed in making a determination.

The Board has carefully considered the evidence of record in 
light of the applicable rating criteria and concludes that 
the rating criteria that became effective on July 3, 1997, 
are not in their practical effect more favorable to the 
veteran than those in effect prior to that date.  The revised 
schedule was not promulgated to substantively change the 
criteria, but rather to update this portion of the rating 
schedule to ensure that it uses current medical terminology 
and unambiguous criteria.

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55 (e).

Under the revised regulations, effective July 3, 1997, 38 
C.F.R. 4.56, governing the evaluation of muscle disabilities 
reflects that, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage:  (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. 4.56(d)(4).

Under Diagnostic Code 5313, functions of Muscle Group XIII 
include extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt-over-pulley action 
at knee joint.  Posterior thigh group, and hamstring complex 
of 2-joint muscles:  (1) biceps femoris; (2) semimembranosus; 
(3) semitendinosus.  A noncompensable rating is warranted if 
there is only slight damage to Muscle Group XIII.  A 10 
percent rating is warranted if there is moderate damage.  A 
30 percent rating is warranted for moderately-severe damage.  
A 40 percent rating is warranted if the muscle damage is 
severe in degree.

Under Diagnostic Code 5314, functions of Muscle Group XIV 
include extension of the knee (2, 3, 4, 5) simultaneous 
flexion of hip and flexion of knee (1); tension of fascia 
lata and iliotibial (Maissat's) band, acting with Muscle 
Group XVII (1) in postural support of body (6); acting with 
hamstrings in synchronizing hip and knee (1, 2).  It includes 
the muscles of the anterior thigh group:  (1) Sartorius; (2) 
rectus femoris; (3) vastus externus; (4) vastus intermedius; 
(5) vastus internus; and (6) tensor vaginae femoris.  An 
injury to Muscle Group XIV is rated as noncompensable if 
slight; as 10 percent disabling if moderate; and as 30 
percent disabling if moderately severe.  A severe injury will 
be rated as 40 percent disabling.

Under Diagnostic Code 7805, other scars are to be rated on 
limitation of function of part affected.

Under Diagnostic Code 5252, limitation of flexion of the 
thigh to 45 degrees warrants assignment of a 10 percent 
evaluation.  Where flexion is limited to 30 degrees, a 20 
percent evaluation is contemplated, and a 30 percent 
evaluation is assigned where flexion is limited to 20 
degrees.  Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  
Normal hip flexion and abduction are to 0 to 125 degrees and 
0 to 45 degrees, respectively.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when the limitation is to 30 
degrees, and a 10 percent evaluation when the limitation is 
to 45 degrees.

Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when the limitation is to 15 
degrees, and a 10 percent when the limitation is to 10 
degrees.  38 C.F.R. § 4.71a.  Normal extension and flexion of 
a knee are to 0 and 140 degrees, respectively.  38 C.F.R. § 
4.71a, Plate II.

The veteran is currently in receipt of a 10 percent 
disability evaluation for moderate disability of Muscle 
Groups XIII and XIV as result of residuals of shell fragment 
wounds to the left leg.  The objective evidence of record and 
subjective complaints of the veteran do not support a finding 
that the veteran's residuals of shell fragment wounds to the 
left leg amount to a moderately severe injury to Muscle Group 
XII or XIV under the rating criteria.

Specifically, the record shows that in April 1970, the 
veteran sustained multiple shell fragment wounds to the left 
lower extremity, which were debrided and sutured during a 
course of hospitalization.  Service medical records support a 
finding that injuries to Muscle Groups XIII and XIV clearly 
were no more than slight.  The veteran was released from the 
hospital in June 1970, at which time he was clinically 
declared healed and he was returned to duty without 
restrictions.  As he returned to unrestricted duty, the 
evidence does not suggest an inability to keep up with work 
requirements.  See 38 C.F.R. § 4.56(d)(3).  The objective 
medical evidence does not suggest or indicate the veteran 
sustained through-and-through or deep penetrating wounds to 
the left leg during service or that there was prolonged 
infection or sloughing of the left leg wounds necessitating 
prolonged hospitalization, as contemplated by the 'moderately 
severe disability' criteria.  See 38 C.F.R. § 4.56(d)(3).  
This is further supported by the fact that upon separation 
from service, no abnormalities were reflected on his 
discharge physical.  

The March 2003 medical evidence reveals left leg shrapnel 
injuries affecting the left vastus lateralis muscle, however, 
the examiner specifically opined that there was no loss of 
muscle strength in the vastus lateralis.  The most recent 
physical examination findings and medical data do not reveal 
evidence of loss of left leg muscle strength.  The March 2003 
VA examiner specifically opined that the veteran's shrapnel 
injuries were "slight" in nature as to the effects on 
muscle groups, and there were no objective findings of loss 
of strength or decreased range of motion.  It is also 
noteworthy that Muscle Groups XIII and XIV include functions 
of the hip and knee, as a result limitation of motion of 
those joints should be considered.  However, at the March 
2003 VA medical examination of the joints, there were no 
objective findings of decreased range of motion of any 
affected joints. There is no evidence of any associated 
functional impairment or limitation of motion of the left hip 
or left leg.  Further, the veteran denied any current 
symptomatology concerning his scars, which are healed, and 
the objective evidence reflects that the scars do not affect 
any limitation of function.  No attributable neurological 
deficits are shown either.  Moreover, as noted, the veteran's 
shrapnel injuries have been clinically described as slight.

In consideration of the entirety of the record, to include 
the service medical records documenting the injury and 
subsequent treatment, and current objective findings and 
subjective complaints, the Board finds that the veteran's 
residuals of shell fragment wounds to the left leg, involving 
Muscle Groups XIII and XIV do not approximate the criteria 
necessary for a higher disability evaluation.  38 C.F.R. 
§ 4.7.  Furthermore, in that consideration of left hip and 
leg joints has been made, the Board recognizes that there are 
situations in which the application of 38 C.F.R. §§ 4.40, 
4.45 is warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints when the rating code under which the veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The veteran has complained of 
pain and weakness yet they are not specifically attributable 
to his service-connected disability nor is there any 
supporting objective evidence.  A review of the medical 
evidence does not reflect objective evidence of pain greater 
than that contemplated by the current rating.  Thus, the 
Board finds that 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a higher rating.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected residuals of shrapnel wounds to 
the left leg has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Specifically, as will be 
discussed in more detail below, the evidence reflects that 
the veteran reports employment at a car wash, and has not 
missed time from work over the course of several years.  
Moreover, the evidence does not reflect any post-service 
hospitalizations related to his residuals from the shrapnel 
wounds.  Accordingly, the Board finds that the impairment 
resulting from the veteran's residuals of shrapnel wounds to 
the left leg is appropriately compensated by the currently 
assigned schedular rating and 38 C.F.R. § 3.321 is 
inapplicable.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against an initial evaluation greater than 10 percent for 
residuals of shell fragment wounds to the left leg involving 
Muscle Groups XIII and XIV.  Accordingly, the benefit sought 
on appeal is denied.

III.  TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disability, there must be an impairment so severe 
that it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. 
Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A claim for a TDIU, is in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Service connection is in effect for a splenectomy evaluated 
as 20 percent disabling; anemia secondary to a splenectomy, 
residuals of a shell fragment wound to the abdomen involving 
Muscle Group XIX, residuals of a shell fragment wound to the 
left leg involving Muscle Groups XII and XIV, residuals of a 
shell fragment wound to left axilla involving Muscle Group 
VI, and residuals of a shell fragment wound to the right 
knee, are each separately evaluated as 10 percent disabling.  
Residuals of shell fragment wounds to the right and left 
buttocks and back involving Muscle Group XX are rated 
noncompensably disabling.  The veteran's combined total 
rating is 60 percent.  Consequently, the veteran's service-
connected disabilities do not meet the percentage 
requirements of 38 C.F.R. § 4.16(a).

Even though the veteran's disability evaluations fail to meet 
the aforementioned percentage requirements to warrant 
entitlement to a total disability, consideration of his claim 
on an extraschedular basis is still warranted pursuant to 38 
C.F.R. § 4.16(b).  

The Board has reviewed the evidentiary data and concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to TDIU benefits.  The 
evidence shows that while the veteran has significant 
disablement, his service-connected disabilities are not such 
to render him unemployable.  The multiple shell fragment 
wound residuals include some scarring, yet there is no 
indication from the medical data that they result in 
substantial disablement, sufficient to preclude substantially 
gainful employment.  The clinical data has essentially 
indicated little if any functional loss in terms of 
musculature strength or their affect on joints due to the 
service-connected shell fragment wounds.  In fact, a VA 
physician has opined that the shrapnel injuries are slight, 
and that they do not affect the veteran's employability.  
While the veteran apparently has some elevated blood platelet 
levels and has been treated for anemia in the past as a 
result of the service-connected splenectomy, in the most 
recent medical examinations it was specifically indicated 
that the residuals of the splenectomy and thrombocytosis did 
not render the veteran unable to be employed.  Furthermore, 
and probably most importantly, the records indicate that the 
veteran is currently employed and it has been reported that 
he has worked as a carwash attendant without any loss of time 
at work for three years.

In February 2006, VA specifically requested further 
information from the veteran with regard to his employment 
history for the period December 1996 to the present, to 
include completing VA Form 21-8940, Application for Increased 
Compensation based on Unemployability.  The veteran did not 
respond to VA's inquiry.

Thus, the totality of the evidence does not demonstrate that 
the veteran is unable to secure or follow a substantially 
gainful occupation solely by reason of his service-connected 
disabilities.  There is no persuasive evidence of record 
demonstrating that the veteran's service-connected 
disabilities alone render him unemployable, nor is the 
evidence in a state of equipoise on that question.  To the 
contrary, the totality of the evidence suggests that the 
veteran is employed and is capable of substantially gainful 
employment.  There is no persuasive evidence of record 
demonstrating or suggesting that the veteran in unemployable 
as a result of his service-connected disabilities.  
Entitlement to a TDIU is not warranted.


ORDER

Entitlement to an initial evaluation greater than 10 percent 
for residuals of a shell fragment wound to the left leg, 
involving Muscle Groups XIII and XIV, is not warranted.

Entitlement to a TDIU is not warranted.  The appeal is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


